UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JONATHAN SCHNEIDER,
Plaintiff,
-against-

MAHOPAC CENTRAL SCHOOL DISTRICT,
ANTHONY DiCARLO, SUPERINTENDENT,
DR. GREG STOWELL, ASSISTANT
SUPERINTENDENT; BEN PALLANT,
SCHOOL PHYSICIAN; LESLIE MANCUSO,
SCHOOL BOARD PRESIDENT; MICHAEL
MONGON, SCHOOL BOARD VICE
PRESIDENT’ DAVID FURFARO, SCHOOL
BOARD; LAWRENCE KEENE, SCHOOL
BOARD; RAY McDONOUGH, SCHOOL
BOARD; LUCY MASSAFRA, SCHOOL
BOARD; MARC O’°CONNOR, SCHOOL
BOARD; ADAM SAVINO, SCHOOL BOARD;
MICHAEL SIMONE, SCHOOL BOARD,

Defendants.

 

 

CATHY SEIBEL, United States District Judge:

20-CV-0709 (CS)

ORDER DIRECTING ORIGINAL
SIGNATURE

Plaintiff brings this action pro se. Plaintiff submitted the complaint without a signature.

Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e}very pleading, written

motion, and other paper must be signed by at least one attorney of record in the attorney’s name

— or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The

Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name

handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

Plaintiff is directed to resubmit the signature page of the complaint with an original

signature to the Court within thirty days of the date of this order, A copy of the signature page is

attached to this order.

 
The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service
on the docket.! If Plaintiff fails to comply with this order within the time allowed, the action will
be dismissed.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S, 438, 444-45 (1962) (holding that appellant
demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.
Dated: ! | 30 [ 2u

White Plains, New York (Yh, Lok

CATHY SEIBEL
United States District Judge

 

! Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 3.)
V. PLAINTIEF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

Tagree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

JANUARY 26, 2020

 

 

 

 

 

 

 

Dated a Plaintiff's Signature

JONATHAN: MM SCHNEIDER

First Name . Middle Initial Last Name
24 JACKSON ROAD:

Street Address

MAHOPAC NY 10541

County, City State zip Code
845-519-5299 JONSCHNEIDER78@VERIZON.NET
Telephone Number Email Address (if available)

Ihave tead the Pro Se (iNonprisoner) Consent to Receive Documents Electronically:
Yes. ONo

tf you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 

 
